Citation Nr: 0634073	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  05-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for migraine 
headaches.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to January 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas, which denied a rating in excess of 10 percent 
for service-connected migraine headaches.

In a May 2002 statement, the veteran raised a claim for 
service connection for hypertension.  That claim is referred 
to the RO for appropriate development.


FINDING OF FACT

1.  The veteran has three to four migraine headaches per 
month.

2.  The veteran's migraine headache disability is not 
manifested by characteristic prostrating attacks, occurring 
on an average of once per month over the last several months.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
migraine headaches have not been met.  38 C.F.R. § 4.124A, 
Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

In a January 2004 letter, the RO provided the veteran with 
notice of the evidence required to substantiate a claim for 
an increased rating.  This letter also advised the veteran of 
VA's duty to assist the veteran with the development of his 
claim and stated what evidence VA was responsible for 
obtaining and what evidence VA would assist the veteran in 
obtaining.  Additionally, the RO informed the veteran that he 
should submit any relevant evidence in his possession 
pertaining to his claim.
B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in 
obtaining evidence pertinent to this claim.  The relevant 
service medical records and VA medical records have been 
secured and associated with the claims file. The veteran has 
been afforded a VA examination.  The veteran has also had an 
opportunity to present testimony and argument in a video 
hearing before the Board.  Accordingly, the Board finds that 
the duty to assist has been satisfied in this case.

II.  Analysis of Claim

The veteran seeks an increased rating for migraine headaches, 
currently assigned a 10 percent rating.  The veteran contends 
that a higher rating is warranted due to the severity and 
frequency of his headaches. The veteran claims that he 
suffers from one severely prostrating migraine headache per 
week.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Migraine headaches are evaluated according to rating criteria 
of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this 
rating code, a 10 percent rating is assigned when there is 
evidence of characteristic prostrating attacks averaging one 
in two months over the last several months.  A 30 percent is 
assigned when there is evidence of characteristic prostrating 
attacks occurring on an average once per month.  A 50 percent 
rating is assigned when there is evidence of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  See 38 C.F.R. § 4.124A, 
Diagnostic Code 8100 (2006).

The rating criteria do not define "prostrating".  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating". Cf. Fenderson v. West, 12 Vet. App. 119 
(1999), in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what 
is a prostrating attack.  However, according to Dorland's 
Illustrated Medical Dictionary (30th ed. 2003, p. 1523), 
"prostration" is defined as extreme exhaustion or 
powerlessness.   

The evidence in this case does not nearly approximate that 
required for a 30 percent rating.  In his video hearing, the 
veteran testified that he has three to four headaches per 
month.  He stated that these headaches range in duration from 
two to three hours to several days.  The veteran stated that 
he has sharp pain and nausea, but no vomiting, associated 
with these migraine headaches.  The veteran  further stated 
that, when he has a headache, he will usually lie down in a 
dark room and place an ice pack on his neck.  The veteran 
testified that he works outside and that his headaches are 
exacerbated by bright sunlight, heat and exertion.  He 
testified that his employer allows him to take a break if he 
gets a headache during work.  The veteran stated that he has 
not missed any work due to these headaches.

At a May 1999 VA examination, the veteran reported having a 
migraine once per week.  He denied having any vomiting 
associated with these headaches but stated that he did have 
phonophobia and photophobia.  The veteran reported that these 
headaches were usually not incapacitating and that he tried 
to work through them. He  also reported that he would lie 
down and sleep when he got a headache.  The examination 
report reflects normal neurological findings and a diagnosis 
of common migraine headaches.  

At a January 2004 VA examination, the veteran reported  
having migraine headaches three to four times a month, of 
approximately two to four hours in duration.  He denied any 
nausea, vomiting or aura associated with these headaches.  He 
reported taking caffeine ergotamine for treatment.  The 
veteran denied missing time from work due to migraine 
headaches.  The VA physician diagnosed migraine headaches, 
without any evidence of interfering with work.

The evidence in this case does not nearly approximate that 
required for a 30 percent rating.  While the veteran reports 
having three to four headaches per month, the evidence does 
not show that these headaches are of a prostrating character.  
Rather, the VA medical examinations, as well as the veteran's 
testimony reflect that the veteran's headaches are not 
incapacitating.  Additionally, the evidence does not reflect 
that the veteran has any aural symptoms or vomiting 
associated with his headaches.  The evidence also 
demonstrates that the impact on the veteran's employment is 
minimal.  The veteran testified that he is able to take 
breaks if he gets a migraine headache at work and that he has 
not missed any time from work because of his migraine 
headaches.    

The Board finds that a rating in excess of 10 percent for 
migraine headaches is not warranted.  The rating schedule is 
designed to accommodate changes in condition; therefore, the 
veteran may be awarded increased evaluations in the future 
should either of his disability pictures change.  See 38 
C.F.R. § 4.1 (2006).  At present, however, the 10 percent 
evaluation currently assigned for the veteran's disability is 
most appropriate given the medical evidence of record.  The 
Board has considered the applicability of the benefit-of-the-
doubt doctrine, but because there is not an approximate 
balance of positive and negative evidence of record, 
reasonable doubt may not be resolved in the veteran's favor.  
Rather, as there is a preponderance of the evidence against 
the claim, the claim must be denied.


ORDER

A rating in excess of 10 percent for migraine headaches is 
denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


